Opinion by Senior Judge Barbieri,
Petitioner, Ralph Anderson, filed a petition for review addressed to our original jurisdiction pursuant to *6742 Pa. C. S. §761. Anderson named the Commonwealth as respondent and seeks Commonwealth compliance with an order of the Erie County Common Pleas Court reducing the minimum term of his sentence from five to three years. The Commonwealth has filed preliminary objections attacking Anderson’s service of his petition for review and the jurisdiction of this Court. We shall sustain the preliminary objections and dismiss the petition for review.
Anderson certified he served copies of his petition for review upon the records officer at the State Correctional Institution at Pittsburgh (SCI — Pittsburgh), the Clerk of the Court of Common Pleas of Erie County, and Glen R. Jelfes, the Commonwealth Commissioner of Corrections, by first class mail. This service is defective on two grounds. Pa. R.A.P. 1514(c) requires a petition for review be served either by personal service or by certified mail. Service by first class mail is insufficient to vest this Court with jurisdiction. Feigley v. Jeffes, 97 Pa. Commonwealth Ct. 583, 510 A. 2d 385 (1986). Since this action also involves the Commonwealth, Pa. R.A.P. 1514(c) also requires Anderson to serve a copy of his petition upon the Attorney General. His failure to do so also deprives this Court of jurisdiction. See Thorne v. Commonwealth, 77 F.R.D. 396 (E.D. Pa. 1977). The Commonwealths preliminary objection as to service is sustained.
Having sustained the Commonwealths preliminary objection as to the sufficiency of service, we need not address the remaining objections.
Order
Now, January 8, 1987, upon consideration of Respondents Preliminary Objection and the briefs filed in support and in opposition thereto, Respondents Preliminary Objection to the sufficiency of service is hereby sustained and Petitioners petition for review is dismissed.